          Case 1:16-cv-01534-JEB Document 571 Filed 11/20/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE, YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                    (and Consolidated Case Nos. 16-cv-
              Plaintiffs,           1796 and 17-cv-267)
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                  Plaintiff-Intervenors,
            v.
 U.S. ARMY CORPS OF ENGINEERS,
                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                  Defendant-Intervenor-Cross
                  Claimant.

                              ______________________________

   MOTION OF NORTH DAKOTA FARM BUREAU, NORTH DAKOTA GRAIN
 DEALERS ASSOCIATION, NORTH DAKOTA GRAIN GROWERS ASSOCIATION,
  SOUTH DAKOTA CORN GROWERS ASSOCIATION, SOUTH DAKOTA FARM
BUREAU FEDERATION, SOUTH DAKOTA SOYBEAN ASSOCIATION, AND SOUTH
DAKOTA GRAIN AND FEED ASSOCIATION FOR LEAVE TO FILE AMICI CURIAE
    BRIEF IN SUPPORT OF DEFENDANT-INTERVENOR-CROSS CLAIMANT
                         DAKOTA ACCESS, LLC
                     ______________________________

       The North Dakota Farm Bureau, North Dakota Grain Dealers Association, North Dakota

Grain Growers Association, South Dakota Corn Growers Association, South Dakota Farm Bureau

Federation, and South Dakota Soybean Association (collectively “Amici”) respectfully request

that this Court grant them leave to file the accompanying amici curiae brief in the above-captioned
         Case 1:16-cv-01534-JEB Document 571 Filed 11/20/20 Page 2 of 6




action in support of Dakota Access, LLC. Attached to this Motion are the proposed amici curiae

brief and related proposed order.

       In accordance with Local Rules 7(m) and 7(o)(2), counsel for Amici have contacted

counsel for the parties in this case and provide the following information. The U.S. Army Corps

of Engineers and Standing Rock Sioux Tribe take no position on the motion; Dakota Access, LLC,

has no objection to the motion; Yankton Sioux Tribe, Robert Flying Hawk, and Cheyenne River

Sioux Tribe do not oppose the motion; and Oglala Sioux Tribe reserves its position on the motion

until it reads the motion and proposed amici curiae brief.

                                     AMICI’S INTEREST

       The North Dakota Farm Bureau is a grassroots, member-driven general farm organization

representing farmers, ranchers, and landowners throughout the state. The North Dakota Farm

Bureau was organized in 1942 and has grown to more than 27,000 members today. The North

Dakota Farm Bureau advocates through lobbying and community outreach to support agricultural

interests throughout the state.

       The North Dakota Grain Dealers Association is a 109-year-old voluntary membership trade

organization representing the interests of country grain elevators in North Dakota. These elevators

are the primary point of sale for grain raised by North Dakota farmers. The elevators receive,

clean, condition, segregate by quality, and ship these grains to domestic and international markets.

       The North Dakota Grain Growers Association has represented North Dakota wheat and

barley farmers in domestic policy issues on the local, state and national levels for more than 50

years. The North Dakota Grain Growers Association’s mission is to serve North Dakota wheat

and barley producers with education, leadership, information, and representation to increase

profitability and enhance value added opportunities.




                                                 2
         Case 1:16-cv-01534-JEB Document 571 Filed 11/20/20 Page 3 of 6




       The South Dakota Corn Growers Association is comprised of 1,060 dues-paying members

and represents more than 12,000 corn farmers. The association works to promote corn, improve

producer profitability, and increase corn use through livestock feeding, production of ethanol and

byproducts, and other uses.

       The South Dakota Farm Bureau Federation is a grassroots general agriculture organization

with nearly 16,000 member families across the state. Formed in 1917, the South Dakota Farm

Bureau Federation represents farming and ranching interests by focusing on advocacy, education

and policy development. The organization’s vision is to create a robust agriculture industry in

South Dakota, which contributes to a strong economy, healthy environment, thriving communities

and nutritious food. The South Dakota Farm Bureau Federation participates in state and federal

policy and regulatory efforts relating to the protection of private property rights and enhancing its

members’ livelihoods.

       The South Dakota Soybean Association is a 501(c)(5) membership organization that was

organized in 1982. The mission of the organization is to improve the competitiveness and

profitability for South Dakota soybean farmers through education and policies.

       The South Dakota Grain and Feed Association was established in 1927 and is a statewide,

non-profit trade association composed of grain elevator firms and other agribusinesses involved in

the grain, feed, and supply business. The association’s mission is to serve South Dakota grain

elevator firms and the supply chain in the field of agribusiness.

       Amici’s interests would be directly affected by the Court’s decision on whether to grant

the extraordinary remedy of an injunction to cease operation of the Dakota Access Pipeline

pending the completion of an Environmental Impact Statement by the U.S. Army Corps of

Engineers. A decision by this Court to grant an injunction to cease operation of the Dakota Access




                                                 3
         Case 1:16-cv-01534-JEB Document 571 Filed 11/20/20 Page 4 of 6




Pipeline could have disruptive consequences on the industries of Amici by driving up

transportation costs and reducing the supply of available transportation for Amici’s goods and

services. Granting an injunction would unduly burden the agricultural industry with increased

transportation costs by forcing the agricultural industry to compete with the oil industry for railroad

transportation to transport its commodities. In a time when farmers and ranchers are already facing

financial stress, such increased transportation costs could have a crippling effect on the agricultural

industry. For these reasons, Amici respectfully request leave to file an amici curiae brief so that

the Court can be made aware of the impact its decision will have on Amici’s interests.

             DESIRABILITY AND RELEVANCE OF AMICI CURIAE BRIEF

       The Court has broad discretion regarding whether to allow non-parties to participate as

amici. Ellsworth Assocs., Inc. v. United States, 917 F. Supp. 841, 846 (D.D.C. 1996). Generally,

the court will permit an amicus brief “if the information offered is timely and useful” or “the non-

party movants have a special interest in th[e] litigation as well as a familiarity and knowledge of

the issues raised therein that could aid in the resolution of th[e] case.” Id. (quotations omitted).

       Amici’s proposed brief contains positions that would not otherwise be represented and that

are desirable and relevant to the disposition of Plaintiffs’ pending motion for an injunction.

Collectively, Amici represent the interests of the agricultural industry of North Dakota and South

Dakota. No party in this action represents the unique interests of the agricultural industry, despite

the fact that an order from the Court enjoining the operations of the Dakota Access Pipeline

(“DAPL”) would significantly harm this industry. Amici are well-situated to represent the

interests of the agricultural industry, representing thousands of farmers, ranchers, grain growers,

corn growers, and grain dealers across North Dakota and South Dakota.

       Upon the parties’ completion of ordered supplemental briefing (Doc. 567), the Court will

consider whether to enjoin DAPL operations. In determining whether to issue an injunction, the


                                                  4
         Case 1:16-cv-01534-JEB Document 571 Filed 11/20/20 Page 5 of 6




Court will assess whether an injunction would cause irreparable harm and how it would impact

the public interest. Amici’s proposed brief would provide the Court with critical information on

how an injunction of DAPL would immediately harm and otherwise undermine the agricultural

interests Amici represent, as well as the general public interest. Understanding these serious

impacts is essential for the Court to be fully informed in deciding whether to enjoin DAPL

operations.

                                        CONCLUSION

       Amici hereby request that the Court grant them leave to file an amici curiae brief in support

of Dakota Access, LLC’s opposition to Plaintiffs’ pending motion seeking to enjoin DAPL

operations (Doc. 569).



 Dated: November 20, 2020.                          Respectfully submitted,

                                                    /s/ Jared R. Wigginton
  /s/ Stephen R. Hanson II
                                                    BAKER BOTTS L.L.P.
 Stephen R. Hanson II, (ND Bar No. 08585,
                                                    Jared R. Wigginton (D.C. Bar No. 1033684)
 signing per LCvR 83.2(c))
                                                    (joining with non-members per LCvR 83.2(c))
 Andrew D. Cook, (ND Bar No. 06278)
                                                    Kent Mayo (D.C. Bar No. 452842)
 Counsel for North Dakota Farm Bureau,
                                                    700 K Street, NW
 North Dakota Grain Dealers Association,
                                                    Washington, D.C. 20001
 North Dakota Grain Growers Association,
                                                    Phone: (202) 639-7700
 South Dakota Corn Growers Association,
                                                    kent.mayo@bakerbotts.com
 South Dakota Farm Bureau Federation, and
 South Dakota Soybean Association                   jared.wigginton@bakerbotts.com

                                                    J. Scott Janoe (TX Bar No. 24012897)
 OHNSTAD TWICHELL, P.C.
                                                    910 Louisiana Street
 444 Sheyenne St., Ste. 102
                                                    Houston, TX 77002-4995
 P.O. Box 458
                                                    scott.janoe@bakerbotts.com
 West Fargo, ND 58078-0458
 Phone: (701) 282-3249
                                                    Paulina Williams (TX Bar No. 24066295)
 shanson@ohnstadlaw.com
                                                    98 San Jacinto Blvd., Suite 1500
 acook@ohnstadlaw.com
                                                    Austin, TX 78701-4078
                                                    paulina.williams@bakerbotts.com




                                                5
        Case 1:16-cv-01534-JEB Document 571 Filed 11/20/20 Page 6 of 6




                               CERTIFICATE OF SERVICE


      I hereby certify that on this 20th day of November, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.

                                                    /s/ Jared R. Wigginton
                                                    BAKER BOTTS L.L.P.
                                                    Jared R. Wigginton (D.C. Bar No. 1033684)
                                                    (joining with non-members per LCvR 83.2(c))
                                                    Kent Mayo (D.C. Bar No. 452842)
                                                    700 K Street, NW
                                                    Washington, D.C. 20001
                                                    Phone: (202) 639-7700
                                                    kent.mayo@bakerbotts.com
                                                    jared.wigginton@bakerbotts.com

                                                    J. Scott Janoe (TX Bar No. 24012897)
                                                    910 Louisiana Street
                                                    Houston, TX 77002-4995
                                                    scott.janoe@bakerbotts.com

                                                    Paulina Williams (TX Bar No. 24066295)
                                                    98 San Jacinto Blvd., Suite 1500
                                                    Austin, TX 78701-4078
                                                    paulina.williams@bakerbotts.com
